737 N.W.2d 733 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Marvin Delaine ROBINSON, Defendant-Appellant, and
Aishia[1] Monique Noble, Defendant-Appellee.
Docket No. 133917. COA No. 273214.
Supreme Court of Michigan.
September 10, 2007.
On order of the Court, the application for leave to appeal the April 3, 2007 order *734 of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
NOTES
[1]  The Court of Appeals order spells this defendant's first name "Aisha," but other documents in the record show that the correct spelling is "Aishia."